


Exhibit 10.3

 

Execution Copy

 

Confidential Treatment Requested

Confidential portions of this document have been redacted and have been
separately filed with the Commission

 

AMENDMENT NO. 5 to

RESEARCH, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT,
DATED MAY 24, 2004, by and between VERTEX PHARMACEUTICALS INCORPORATED and
CYSTIC FIBROSIS FOUNDATION THERAPEUTICS INCORPORATED

 

This Amendment No. 5 (the “Fifth Amendment”) is made effective as of April 1,
2011 (the “Effective Date”) by and between Vertex Pharmaceuticals Incorporated,
a Massachusetts corporation with its principal offices at 130 Waverly Street,
Cambridge, Massachusetts 02139-4242 (“Vertex”), and Cystic Fibrosis Foundation
Therapeutics Incorporated, a Delaware corporation with its principal offices at
6931 Arlington Road, Bethesda, Maryland 20814 (“CFFT”).

 

This Fifth Amendment amends the Research, Development and Commercialization
Agreement, dated May 24, 2004, by and between Vertex and CFFT (the “Original
Agreement”), as amended by Amendment No. 1 to the Original Agreement, dated
January 6, 2006 (the “First Amendment”), Amendment No. 2 dated January 1, 2006
(the “Second Amendment”), Amendment No. 3 dated November 20, 2006 (the “Third
Amendment”), and Amendment No. 4 dated August 20, 2007 (the “Fourth
Amendment”).  Any reference herein to the “Original Agreement, as amended”,
refers to the Original Agreement and all amendments, excluding this Fifth
Amendment, unless the context otherwise requires.  Vertex and CFFT are referred
to herein individually as a “Party” and collectively as the “Parties.”

 

Background

 

In 1998, CFFT made an award to Aurora Biosciences Corporation (“Aurora”) to
conduct a feasibility study using high throughput screening for cystic fibrosis
targets.  On May 19, 2000, CFFT selected and provided support for Aurora to
conduct high throughput screening with

 

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

respect to the cystic fibrosis transmembrane conductance regulator (“CFTR”)
target identified by CFFT.  From that time until March 31, 2008 (the “Original
Research Term”), Aurora, and then after its merger into Vertex, Vertex,
conducted a research program with CFFT’s support aimed at identification and
design of “Potentiator” and “Corrector” compounds, both of which are directed as
a principal mode of therapeutic action at modulation of the biological effect of
CFTR in different ways and with different anticipated results.

 

On May 24, 2004, the Parties executed the Original Agreement.  The Original
Agreement contemplated that during the course of the research program, Vertex,
with CFFT’s agreement, would select either the Potentiator or the Corrector
approach as its Primary Program (as defined in the Original Agreement, as
amended), to which a majority of resources under the research program would be
directed, and the other approach would be designated as an Alternative Program
(as defined in the Original Agreement, as amended), to which the balance of
resources would be directed.

 

In 2005, with the concurrence of CFFT, Vertex selected the Potentiator approach
as the Primary Program, and designated a certain Potentiator, VX-770, as a
Development Candidate under the terms of the Original Agreement, as amended.  On
March 16, 2006, the Parties executed the Second Amendment, which provided for
funding for the accelerated development of Potentiator Compounds.  On
November 20, 2006, the Parties executed the Third Amendment, which allocated
on-going CFFT funding to the Vertex Potentiator Back-up Program.

 

To further the discovery of Corrector Compounds of significant potential value
as therapeutics, on January 6, 2006, the Parties executed the First Amendment,
which provided, among other things, for continued funding for research relating
to Corrector Compounds.  On August 20, 2007, the Parties executed the Fourth
Amendment, which re-allocated certain of the

 

2

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

Corrector Research Program funding in order to support accelerated preclinical
development of the Corrector Development Candidate VX-809.  Upon termination of
the Original Research Term, the Original Agreement, as amended, expired pursuant
to Section 10.1, and certain provisions, set forth in Section 10.4 of the
Original Agreement, as amended, survived.

 

As of the date of this Fifth Amendment, Vertex is continuing the clinical
development of the Potentiator VX-770, the Corrector VX-809, and a combination
regimen of both VX-770 and VX-809.  Vertex also is developing the Corrector
VX-661, which was discovered during the Original Research Term, and intends to
identify VX-661 as a Development Candidate in accordance with Section 3.1 of the
Original Agreement, as amended.  VX-809 and VX-661, together with any additional
Correctors discovered by Vertex during the Original Research Term are referred
to in this Fifth Amendment as “First Generation Correctors.”

 

In furtherance of its charitable purpose to cure and/or mitigate the effects of
cystic fibrosis, CFFT intends to provide the additional funding specified in
this Fifth Amendment for the research and development of Correctors for cystic
fibrosis.  This Fifth Amendment sets forth the Parties’ agreement with respect
to such (a) additional funding from CFFT to support clinical development of
VX-661, (b) additional funding from CFFT for a new research term to conduct
further research relating to discovery of additional Corrector Compounds, such
newly-discovered compounds to be referred to herein as “Second Generation
Correctors,” and (c) clinical development of Second Generation Corrector(s), in
accordance with the Original Agreement, as amended, together with this Fifth
Amendment; and to amend the Original Agreement, as amended, accordingly.

 

Capitalized terms not otherwise defined in this Fifth Amendment shall have the
meaning ascribed to them in the Original Agreement, as amended.  Terms used in
this Fifth Amendment

 

3

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

to refer to a Drug Product which is prepared from a specific Drug Product
Candidate or Category of Drug Candidate, for example, Drug Product prepared from
VX-770 or Second Generation Correctors, shall be referred to herein by
identifying the Drug Product Candidate or category, such as VX-770 Drug Product
or Second Generation Corrector Drug Product.  If specific provisions of this
Fifth Amendment are inconsistent with specific provisions of the Original
Agreement, as amended, the provisions of this Fifth Amendment, with respect to
the subject matter of this Fifth Amendment, shall control.  Otherwise the
Original Agreement, as amended, to the extent its provisions have survived the
termination of the Original Research Term, shall continue to be applicable.

 

Amendment

 

In consideration of the mutual covenants set forth in this Fifth Amendment, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties agree as follows:

 

Section 1.  First Generation Corrector Development and Development Funding.

 

1.1                               VX-661 as Drug Product Candidate.  The Parties
agree that VX-661 will be designated as a Development Candidate, and that Vertex
has commenced a Development Program with respect thereto.  The Corrector JDC in
place for VX-809 development shall serve as the JDC for VX-661.

 

1.2                               Development Plan.  The Corrector JDC shall
review implementation of the overall development plan for VX-661.  The
development plan shall describe the proposed clinical trial activities,
non-clinical development activities, and supply and manufacturing activities for
VX-661.  Any change in the development plan for VX-661 will be reviewed [***].

 

4

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

1.3                               Budget and Funding.  Exhibit 1.3(a) contains a
summary that sets forth certain estimated costs of the proposed VX-661
development activities for the period through the completion of the [***].  CFFT
agrees to fund up to [***].  The proposed activities and budget[***] for the
VX-661 development program may be revised by the Corrector JDC from time to
time, provided that the amount of [***] to be reimbursed by CFFT shall not be
increased without the written consent of CFFT.

 

[***].  On the Effective Date CFFT shall pay Vertex [***] (of the total [***] to
be funded) [***].  For purposes of this Fifth Amendment, Vertex will provide
CFFT with [***] reports within [***] (commencing with the second calendar
quarter of 2011) showing expenses incurred and invoices received under the
VX-661 development program during the quarter just ended against budgeted
expenses for that quarter (which, for the second calendar quarter of 2011, shall
include any expenses for activities undertaken during the first calendar quarter
of 2011 that were invoiced [***]).  Payments due for [***] shall be made by CFFT
to Vertex [***] within [***] following receipt by CFFT of an invoice for such
VX-661 External Development Costs accompanied by usual and customary
documentation of such costs, including copies of Third Party invoices supporting
such costs and evidence that the costs relate to the VX-661 development
program.  All payments shall be made without deduction for withholding or
similar taxes in United States dollars to the credit of such bank account as may
be designated in writing to CFFT.  Any payments that fall due on a date that is
a legal holiday in The Commonwealth of Massachusetts may be made on the next
following day that is not a legal holiday in The Commonwealth.

 

If the development program for VX-661 is discontinued or the VX-661 External
Development Costs incurred to advance VX-661 through completion of the [***] are
less than

 

5

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

[***], CFFT agrees, subject to termination rights by CFFT in accordance with
this Fifth Amendment, that any funds remaining from the original [***] funding
commitment hereunder will be available to reimburse Vertex for the actual
external development costs related to continued development of First Generation
Correctors, on the invoicing and payment terms set forth in this Section 1.3 as
if it were with respect to VX-661 External Development Costs.

 

At its sole discretion, CFFT shall have the right to terminate its funding
obligation under this Section 1.3, effective upon written notice provided to
Vertex [***]. Upon any such funding termination: (a) CFFT shall be responsible
to fund only those costs incurred for activities initiated by Vertex and for
which Vertex has incurred non-terminable obligations to a Third Party prior to
the funding termination; (b) the royalty rates for Net Sales of VX-661 Drug
Product and VX-809 Drug Product set forth in Section 5.3.1(b), [***], as
illustrated by the examples set forth in Exhibit 1.3(c); and (c) Section 10.6 of
the Original Agreement, as amended by this Fifth Amendment, shall terminate and
CFFT shall have none of the rights set forth in such Section 10.6.

 

Section 2.  Second Generation Corrector Research and Development Program
Funding.

 

2.1                               Research Plan and Program.  Beginning on the
Effective Date, the “Research Program” will refer to research undertaken under
the terms of this Fifth Amendment pursuant to the research plan for Second
Generation Corrector Research (which shall be the “Research Plan” referred to in
Section 2.4 of the Original Agreement, as amended, and the research conducted
under the Research Plan shall be the “Research Program” under the Original
Agreement, as amended, and under this Fifth Amendment), an initial version of
which is attached hereto as Exhibit 2.1 (the “Second Generation Corrector
Research Plan”).  The “Research Term” shall

 

6

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

begin on the Effective Date and end on the Research Termination Date (as defined
in this Fifth Amendment).

 

2.2                               Budget; Funding Obligation; Payments.  The
budget for the Research Program [***] (as defined in this Fifth Amendment) is
attached hereto as Exhibit 2.2(a) (as revised during the term of the Research
Program, the “Second Generation Corrector Research Budget”).  CFFT agrees to
fund up to [***] of the costs of the Research Program for Second Generation
Correctors as set forth herein and in the Second Generation Corrector Research
Budget, including Vertex internal costs and external costs, for research and
development activities, which for purposes of this Fifth Amendment, shall
include all research and development activities undertaken with respect to a
Second Generation Corrector or Correctors from [***].

 

For purposes of this Fifth Amendment, Vertex will provide CFFT with [***]
reports within [***] (commencing with the second calendar quarter of 2011)
showing expenses incurred and invoices received under the Research Program
during the quarter just ended against budgeted expenses for that quarter.  The
first such report shall be due after completion of the second calendar quarter
of 2011, and will cover the period from [***] through the end of that quarter.

 

Payments due under the Second Generation Corrector Research Budget on account of
internal FTEs shall be made by CFFT [***].  Internal FTE costs will be
calculated at an annual rate of $[***] per FTE.  On the Effective Date CFFT
shall pay [***] (of the total [***] to be funded), [***].

 

Payments due on account of external costs of the Research Program shall be made
by CFFT to Vertex [***] within [***] days following receipt by CFFT of an
invoice for such external costs accompanied by usual and customary documentation
of such costs, including

 

7

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

copies of Third Party invoices supporting such costs and evidence that the costs
relate to the Research Program.  For all non-United States Dollar expenditures,
documentation of the currency conversion rate shall be provided.  Each invoice
shall also include a quarterly “true-up” of internal FTEs. Accounting and
invoicing for expenditures for the Research Program shall be maintained and
provided separately from those for the VX-661 development program.

 

On or before January 31 of each year during the Research Term, Vertex will
provide CFFT with an accounting of all internal FTE costs and external research
costs (including documentary evidence of external FTEs and other costs, which
shall include a yearly FTE true-up) incurred under the Research Program during
the most recently concluded calendar year.  If CFFT’s funding for any reporting
period is in excess of the amount set forth in the Second Generation Corrector
Research Budget for that period, the excess amount will be carried over and
applied as a credit against CFFT’s required funding in future periods, subject
to the limit of CFFT’s funding obligation set forth above.  If CFFT’s funding
for any reporting period is less than the amount set forth in the Second
Generation Corrector Research Budget for that period, the balance remaining will
be carried over and added to the budgeted amount for the next reporting period. 
If there is any unexpended funding provided by CFFT at the termination of the
Research Program, it shall be promptly returned to CFFT.  To the extent not
inconsistent with the provisions of this Amendment, the provisions of
Section 4.5 of the Original Agreement, as amended, will apply to the Research
Program.

 

CFFT agrees to fund up to [***] of external development costs for Second
Generation Correctors, as set forth in the estimated development budget in
Exhibit 2.2(b), which for purposes of this Fifth Amendment shall include all
costs and expenses invoiced by Third Parties, whether for goods or services,
associated with the development of a Second Generation

 

8

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

Corrector or Correctors at any time after an IND is opened for such Second
Generation Corrector or Correctors.  Vertex will provide CFFT with [***] reports
within [***] showing external expenses incurred in development of Second
Generation Corrector(s) during the quarter just ended against budgeted expenses
for that quarter.  Payments due for such expenses shall be made by CFFT to
Vertex [***] within [***] days following receipt by CFFT of an invoice for such
expenses accompanied by usual and customary documentation of such costs.

 

For illustrative purposes, Exhibit 2.2(c) shows the total combined costs to be
funded by CFFT for (i) the Second Generation Corrector Research Program (as set
forth in greater detail in Exhibit 2.2(a)) and (ii) the estimated external
development costs for the clinical development of Second Generation Correctors
(as set forth in greater detail in Exhibit 2.2(b)).

 

All payments made by CFFT under this Section 2.2 shall be made without deduction
for withholding or similar taxes in United States dollars to the credit of such
bank account as may be designated in writing to CFFT.  Any payments that fall
due on a date that is a legal holiday in The Commonwealth of Massachusetts may
be made on the next following day that is not a legal holiday in The
Commonwealth.

 

2.3                               Conduct of Research.  Vertex will dedicate a
minimum average of [***] FTE scientists (on an annualized basis) to the Research
Program during its term[***].

 

2.4                               Termination of Research and/or Development
Funding.  The Research Term shall end on [***], unless the Research Program is
otherwise extended or terminated in accordance with this Fifth Amendment (the
“Research Termination Date”).  After the Research Termination Date, CFFT shall
be responsible to fund only those expenses that do not exceed the Second
Generation Corrector Research Budget for activities initiated by Vertex prior to
the Research Termination Date and for which Vertex has either incurred
non-terminable obligations

 

9

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

to a Third Party, or which require a minimal amount of time and/or resources to
complete after the Research Termination Date.

 

CFFT may in its sole discretion upon [***] notice provided any time after the
first anniversary of the Effective Date terminate its funding obligation for the
Research Program.  In addition, at its sole discretion, CFFT shall have the
right to terminate its funding obligations for external development costs for
Second Generation Correctors [***].  Upon any such funding termination: (a) CFFT
shall be responsible to fund those internal costs incurred for research
activities, if any, initiated by Vertex prior to the termination and/or external
costs for activities initiated by Vertex and for which Vertex has incurred
non-terminable obligations to a Third Party prior to the funding termination;
(b) the royalty rates set forth in Sections 5.3.1(c)[***] shall be reduced
[***]; and (c) Section 10.6 of the Original Agreement, as amended by this Fifth
Amendment, shall terminate and CFFT shall have none of the rights set forth in
such Section 10.6.

 

Section 3.  Amendments to Royalty Rates.

 

3.1                               Royalty Rates.  Section 5.3.1 of the Original
Agreement, as amended, is deleted, and in its place the following shall be
inserted:

 

“5.3.1  Net Sales in the Field

 

(a)                                  Vertex shall pay to CFFT the following
royalties on Net Sales

 

[***]:

 

·          [***]

 

·          [***]

 

·          [***];

 

[***].

 

10

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

(b)                                [***]:

 

·          [***]

 

·          [***].

 

[***].

 

(c)                                 [***]:

 

·          [***]

 

·          [***].

 

[***].

 

3.2        Section 5.3.2 of the Original Agreement, as amended, is amended by
designating the original language as subparagraph (a), and adding the following
as subparagraph (b):

 

(b)           “Vertex also shall pay [***] in two equal installments, as set
forth below. [***] which would be payable in the following amounts, in each case
within [***] after the [***] in which cumulative Net Sales of Drug Products
containing VX-661 or VX-809 have reached the following levels:

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]”

 

Section 4.  Miscellaneous Provisions.

 

Section 4.1  Interruption.  Section 10.6 of the Original Agreement, as amended,
shall be deleted in its entirety, and the following substituted therefore:

 

11

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

10.6  Interruption.

 

10.6.1  Definitions. For purposes of this Agreement, the terms defined in this
Section 10.6.1 shall have the following meanings:

 

10.6.1.1 “Ceased”, with respect to the development of a Development Candidate,
will mean that Vertex has ceased commercially reasonable development activity,
in accordance with the standards of commercial reasonableness set forth in
Section 3.1 of the Original Agreement, as amended, with respect to that
Development Candidate for a period of twelve consecutive months.

 

10.6.1.2  “Follow-on” [***].

 

10.6.1.3  “Lead” [***].

 

10.6.1.4  “Permitted Reason” shall mean, with respect to any Second Generation
Corrector:

 

(a)           Vertex has not completed a clinical study of such Second
Generation Corrector designed to establish so-called “proof-of-concept (“POC”),
but either (i) Vertex obtained evidence that such compound is unlikely to
achieve Successful POC; or (ii) such compound failed to demonstrate Successful
Pre-Clinical CFTR Correction Activity; or

 

(b)           Vertex completed clinical studies designed to establish POC for
the compound and the compound failed to achieve Successful POC.

 

10.6.1.5  “Successful Pre-Clinical CFTR Correction Activity” shall mean, with
respect to any compound, demonstration that the compound [***]; and (b) [***]. 
[***].

 

12

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

10.6.1.6 “Successful POC” shall mean demonstration by a compound [***] of [***].

 

10.6.1.7 “Vertex” for the purpose of this Section 10.6 only shall mean Vertex or
any of its Affiliates, licensees, sublicensees, assignees or partners.

 

10.6.2      Interruption; License to CFFT.  If, prior to commercialization by
Vertex of a Second Generation Corrector, Vertex has ceased development with
respect to all Correctors (first generation and second generation), there shall
be deemed to be an “Interruption.”  In the event of an Interruption, the
following license in favor of CFFT shall become effective:

 

(a)           if Vertex is not commercializing any First Generation Corrector at
the time of the Interruption, then CFFT shall have an irrevocable, exclusive
worldwide license [***], with the right to sublicense, under the Vertex CF
Technology, to develop, manufacture, have manufactured, use, sell, offer to sell
and import those Compounds in the Field; or

 

(b)           if Vertex is commercializing a First Generation Corrector at the
time of the Interruption, then CFFT shall have an irrevocable, exclusive
worldwide license [***], with the right to sublicense, under the Vertex CF
Technology, to develop, manufacture, have manufactured, use, sell, offer to sell
and import those Compounds in the Field;

 

provided, however, the license under this Section 10.6.2(b) shall not encompass
any Corrector for which Vertex ceased Development for a Permitted Reason.

 

[***].

 

13

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

10.6.3.  Termination of Interruption Rights.  This Section 10.6 shall terminate,
and CFFT shall have no further rights hereunder, immediately upon the First
Commercial Sale of a Second Generation Corrector Drug Product, and as otherwise
provided in this Fifth Amendment.

 

Section 4.2  Termination upon Vertex Change-in-Control.  CFFT shall have the
right, exercisable in its sole discretion, to terminate all of its funding
obligations under this Fifth Amendment upon a Change-in-Control of Vertex,
subject to CFFT’s obligations to fund previously committed amounts in accordance
with the provisions of this Fifth Amendment.  In the event of any such
termination prior to an Interruption (as defined above), the provisions of
Section 10.6 shall be terminated and have no further force or effect. For
purposes of this Section 4.2, a “Change-in-Control” shall mean that any “person”
or “group,” as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “Act”), becomes a beneficial owner, as such
term is used in Rule 13d-3 promulgated under the Act, of securities of Vertex
representing more than [***] of the combined voting power of the outstanding
securities of Vertex having the right to vote in the election of directors; or
(b) all or substantially all the business or assets of Vertex are sold or
disposed of, or Vertex or a subsidiary of Vertex combines with another company
pursuant to a merger, consolidation, or other similar transaction, other than
(i) a transaction solely for the purpose of reincorporating Vertex or one of its
subsidiaries in a different jurisdiction or recapitalizing or reclassifying
Vertex’s stock; or (ii) a merger or consolidation in which the shareholders of
Vertex immediately prior to such merger or consolidation continue to own at
least a majority of the outstanding voting securities of Vertex or the surviving
entity immediately after the merger or consolidation.

 

14

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

Section 4.3  Publicity.  The provisions of Section 6.3 of the Original Agreement
shall apply to this Fifth Amendment as if it were being entered into as part of
the Original Agreement, as amended.  The Parties will agree on the timing and
content of a press release relating to this Fifth Amendment.

 

Section 4.4  Third Party Testing.

 

Upon receipt of a Testing Request (as defined below) from CFFT, Vertex will
supply to an Agreed Lab (as defined below) reasonably adequate quantities of the
Lead and/or the Follow-on (as such terms are defined in Section 10.6.1, as
revised by this Fifth Amendment), as necessary to enable the Agreed Lab to
conduct in vitro testing of the efficacy and potency of either or both of such
Compounds [***] (for purposes of this Section 4.4, the “Vertex Assay”).  All
such testing will be undertaken at the expense of CFFT in addition to any
funding otherwise provided hereunder.

 

An “Agreed Lab” is a commercial testing laboratory unaffiliated with either CFFT
or Vertex and reasonably acceptable to both, which (a) specializes in rendering
services to the pharmaceutical industry and has nationally recognized expertise
in the testing of pharmaceutical compounds; (b) has a superior reputation for
integrity in dealing with the proprietary information of others and would be
free of any real or apparent conflict of interest in performing the services
which are the subject of this Section 4.4; and (c) is bound by the terms of a
confidentiality agreement with Vertex which is customary in form and content,
which covers the testing contemplated by this Section 4.4, and which permits the
Agreed Lab to report directly to CFFT and Vertex the results which it obtains
with respect to efficacy and potency of the Lead and/or Follow-on.  The Agreed
Lab will adhere strictly to testing protocol approved by Vertex and shall be
required to report all testing results directly to both CFFT and Vertex.  [***].

 

15

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

A “Testing Request” is a written request relating to the testing of either the
Lead or Follow-on, which is delivered by CFFT to Vertex within the [***] period
beginning upon receipt by CFFT of notification from Vertex of its identification
of such Compound as Development Candidate.

 

Vertex and CFFT acknowledge that the use of a commercially available assay
equivalent to the Vertex Assay for the testing of the Lead and Follow-on may
yield results which are less robust than the results obtained by use of the
Vertex Assay.  The Parties also acknowledge that the transfer of the Vertex
Assay to an Agreed Lab may be difficult, and the results less than satisfactory,
without a commitment of substantial time and effort by Vertex which, if
undertaken, may adversely impact the progress of the Research Program. 
Therefore, the parties agree that Vertex’s responsibility for the testing
provided under this Section 4.4 shall be limited as follows: (a) Vertex will
cooperate with CFFT in the selection of an Agreed Lab , as may be requested by
CFFT, and thereafter will assist in the determination whether commercially
available assays conducted by the Agreed Lab are likely to provide satisfactory
results; (b) Vertex will provide the Agreed Lab with requisite amounts of each
Compound, in connection with Testing Requests from CFFT as provided above, out
of any supplies which Vertex may have on hand; (c) Vertex will provide telephone
consulting to appropriate representatives of the Agreed Lab concerning
applicable assay methodology; (d) if the parties conclude that conventional
testing will not yield adequate results, and upon the written request of CFFT
rendered with due regard to the [***] to establish an assay based on proprietary
protocols from Vertex, Vertex will provide the Vertex Assay to the Agreed Lab
sufficiently in advance of any testing provided for in this Section 4.4 to
accommodate such testing, under provisions of confidentiality, restricted access
and non-use (for other than testing hereunder), and will ensure that appropriate
Vertex representatives are

 

16

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

available by telephone from time to time to answer questions and otherwise
assist the Agreed Lab representatives in their efforts to establish the Vertex
Assay.  Vertex shall in no event be responsible for any failure by the Agreed
Lab to establish an effective assay using Vertex’s protocols, nor shall any time
periods provided herein for action by CFFT be extended by reason of any such
failure.

 

Section 5.  Original Agreement Ratified; Certain Expired Provisions Reinstated.

 

In all other respects, the Original Agreement, as amended, to the extent
unexpired, is hereby ratified and confirmed. The following provisions, which
expired under the Original Agreement, as amended, as a result of the conclusion
of the Original Research Term, are hereby reinstated effective on the Effective
Date solely for the purposes and to the extent applicable to the subjects
addressed in this Fifth Amendment: 2.4.1, 2.6, 2.7, 2.8, 10.1, 10.4, and
Article XIII, and all other provisions that have expired as of the Effective
Date, whether set forth in the Original Agreement or any amendment to the
Original Agreement, shall have no force or effect as a result of the execution
of this Fifth Amendment.

 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

In witness whereof, the Parties hereto have executed this Agreement as of the
day and year first above written.

 

 

VERTEX PHARMACEUTICALS,

CYSTIC FIBROSIS FOUNDATION

INCORPORATED

THERAPEUTICS, INCORPORATED

 

 

 

 

By:

/s/ Matthew W. Emmens

 

By:

/s/ Robert J. Beall

 

 

 

 

 

Title:

Chairman, CEO & President

 

Title:

President & CEO

 

 

 

 

 

Date:

April 4, 2011

 

Date:

April 4, 2011

 

18

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

Exhibit 1.3(a)

 

[***]

 

19

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

Exhibit 1.3(b)

 

[***]

 

20

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

Exhibit 1.3(c)

 

[***]

 

21

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

Exhibit 2.1

 

Second Generation Corrector Research Plan

 

[***]

 

22

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

Exhibit 2.2(a)

 

[***]

 

23

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

Exhibit 2.2(b)

 

[***]

 

24

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

Exhibit 2.2(c)

 

[***]

 

25

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

Exhibit 2.4

 

[***]

 

26

--------------------------------------------------------------------------------
